Citation Nr: 0424912	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-02 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for duodenal 
ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from January 1963 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a disability rating 
greater than 10 percent for the veteran's service-connected 
ulcer disease.  In May 1992, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in May 1992, and the veteran filed a timely substantive 
appeal in July 1992.

Thereafter, a June 1994 Board decision remanded the claim for 
additional development.  An October 1994 rating decision 
awarded a 20 percent disability rating for the veteran's 
service-connected ulcer disease, effective January 18, 1992, 
date of receipt of claim for an increase.  The RO advised the 
veteran that his appeal to the Board was being withdrawn 
since his appeal had been granted.  In April 2001, the 
veteran filed another claim for an increase and appealed the 
October 2001 denial of that claim to the Board in February 
2002.  In December 2003, the Board remanded this case to 
obtain VA treatment records.  As noted in that Remand, the 
Board concludes this claim remains on appeal from the March 
1992 rating decision since the veteran did not, at that time, 
limit his appeal to a specific disability rating.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (After the veteran has perfected 
his appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The veteran has alleged inability to obtain or retain 
employment due to his service-connected ulcer disease.  See 
statements from Frank Henderson Wood, M.D.  Such allegations 
are sufficient to raise a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  Such a 
claim has not, however, been considered by the RO or appealed 
to the Board.  Therefore, the issue of entitlement to TDIU is 
REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's ulcer disease is manifested by complaints 
of pain, heartburn, nausea, and indigestion.

2.  There are currently no signs of active ulcer disease, 
anemia, vomiting, weight loss, incapacitating episodes, or 
any other impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, and 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.112, and 4.114, Diagnostic Code 7305 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA outpatient treatment records dated 
from 1990 to 2004; reports of VA examinations conducted 
between 1994 and 2002; private medical records from Frank 
Henderson Wood, M.D.; and the veteran's contentions.  For the 
purpose of reviewing the medical history of the veteran's 
service-connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the 
Board also reviewed medical evidence developed in connection 
with prior claims, such as service medical records, VA 
examinations conducted in 1974 and 1984, and medical 
certificates dated in 1984.  Only the evidence pertinent to 
the issue on appeal is discussed below.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's ulcer disorder is evaluated under Diagnostic 
Code 7305.  The current 20 percent disability rating requires 
a moderate ulcer disorder with recurring episodes of severe 
symptoms two or three times per year averaging ten days in 
duration, or with continuous moderate manifestations.  A 40 
percent disability rating is warranted for a moderately 
severe ulcer condition with less than severe symptoms, but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging ten days 
or more in duration at least four or more times per year.  A 
60 percent disability rating is warranted for a severe ulcer 
condition with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305.

The veteran has never been diagnosed with anemia.  None of 
the VA outpatient treatment records from 1990-2004 reflect 
such a condition exists, and each VA examination conducted 
between 1994 and 2002 indicated no anemia.  Moreover, the 
veteran does not have weight loss.  Minor weight loss is 
defined as losing 10-20 percent of the baseline weight 
(average weight for two-year period preceding the disease), 
and substantial weight loss is a loss of more than 20 percent 
of the baseline weight.  38 C.F.R. § 4.112.  For historical 
purposes, the veteran's weight was 1981/2 upon VA examination 
in 1974 and 2171/2 upon VA examination in 1984.  Since 1990, 
the VA treatment records and the VA examination reports show 
the veteran's weight is consistently between 199 and 230.  In 
other words, his weight remains in the same approximate range 
now as it did 20-30 years ago.  It is clear that his 
nutrition is more than adequate since the 2001 VA outpatient 
records show that he was placed on a low calorie diet and 
advised to lose more than 30 pounds.

The criteria for a 40 percent disability rating under 
Diagnostic Code 7305 are impairment of health manifested by 
anemia and weight loss.  The use of the word "and" in the 
rating criteria indicates that the veteran must meet both 
criteria in order to receive a 40 percent disability rating.  
Cf. Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  The 
veteran does not have anemia, nor does the Board find 
evidence of weight loss due to the ulcer symptoms.

Furthermore, the veteran does not have the ulcer any longer.  
An upper GI series conducted in October 1994 showed deformity 
of the duodenal bulb that may be consistent with an ulcer 
crater.  An upper GI series in September 2001 showed no 
abnormality, other than a small duodenal bulb, which the June 
2002 VA examiner indicated may be the result of old scarring 
from previous ulcer disease.  An upper endoscopy in July 2002 
showed no ulcer.  These findings support a history of ulcer 
disease, but none currently present.

The veteran's complaints are gastric pain, mostly at night, 
heartburn, indigestion, and nausea.  His medical records show 
that he has been on various medications, some more successful 
in controlling his symptoms than others.  He has not, 
however, experienced any vomiting, melena, or hematemesis.  
Such symptoms are consistent with the currently assigned 20 
percent rating.

The veteran argues that his symptoms satisfy the criteria for 
a 40 percent rating in that there are recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year.  While it is clear that 
the veteran experiences some level of gastrointestinal 
distress on a daily basis, the preponderance of the evidence 
does not show that the episodes are incapacitating.  The 
veteran's private physician, Dr. Wood, indicates that the 
veteran is disabled and unable to work.  The Board does not 
find this opinion persuasive.  The opinion by Dr. Wood is not 
entitled to more weight merely because that physician has 
treated the veteran.  VA's benefits statutes and regulations 
do not provide any basis for the "treating physician rule," 
and, in fact, conflict with such a rule.  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001).

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
In this case, Dr. Wood's records are devoid of any symptoms 
from the veteran's ulcer disease that would support a 
conclusion that the condition is severe enough to be 
disabling.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
There is no factual predicate for Dr. Wood's conclusion in 
his records, and his opinion as to the severity of the 
veteran's ulcer disease is contradicted by the VA outpatient 
treatment records and examination reports dated from 1990-
2004, which document, as discussed above, no more than 
moderate symptomatology, with no indications of severe 
disease (i.e., anemia, vomiting, weight loss, etc.).  There 
is also no indication that Dr. Wood performed any diagnostic 
testing, such as the upper GI series conducted by VA, which 
would have shown no current ulcer disease.  For these 
reasons, the Board finds Dr. Wood's opinion to be of limited, 
if any, probative value.  

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the level of the 
veteran's disability from his ulcer disease.  There is not an 
approximate balance of evidence.  There is evidence not 
favorable to the claim that is of more probative value than 
the favorable evidence, and it is not error for the Board to 
favor certain evidence.  The weight to be accorded the 
medical evidence must be determined by the quality of it and 
not by quantity.  For the reasons stated, the Board concludes 
the objective findings and documented complaints shown in the 
VA outpatient treatment records and examination reports dated 
from 1990-2004 more persuasive than the records and opinions 
from Dr. Wood.  Accordingly, the preponderance of the 
evidence is against assignment of a higher rating.

The Board has considered whether a higher evaluation can be 
granted under other potentially applicable diagnostic codes.  
The only other diagnostic code applicable to ulcer disease is 
Code 7306 for marginal (gastrojejunal) ulcer.  The veteran 
has never been diagnosed with such an ulcer, however.  The 
other diagnostic codes for gastrointestinal diseases are not 
applicable to the veteran's disorder since they regard other 
conditions for which he is not service-connected.  For 
example, the more recent medical evidence shows diagnoses of 
upper and lower gastrointestinal conditions such as 
gastroesophageal reflux disease, hiatal hernia, 
cholelithiasis, and diverticulosis.  None of these 
conditions, however, has been related to the veteran's ulcer 
disease, and, to the extent the symptomatology of these 
conditions differs from the service-connected disorder, such 
symptoms cannot be used to justify an increased rating.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via July 2001 and March 2004 
letters.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2001 and 2004 letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate the claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case and 
the various Supplemental Statements of the Case (SSOCs) also 
notified the veteran of the information and evidence needed 
to substantiate the claim.

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in 2001 and 2004 
was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
additional SSOCs were provided to the veteran, most recently 
in April 2004.  That SSOC also contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to each letter 
(the Board notes he responded in May 2004 that he had no 
additional evidence to submit).  For these reasons, to decide 
the appeal would not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran.  VA outpatient records 
are in the file for treatment from 1990 through March 2004.  
The veteran submitted his private treatment records from Dr. 
Wood.  The Board is not aware of a basis for speculating that 
any other relevant VA or private treatment records exist that 
have not been obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
1994, 2001, and 2002.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's ulcer disorder since he was last 
examined.  The veteran has not reported receiving any recent 
treatment (other than at VA, which records were obtained), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.  The Board 
notes the veteran's representative has asked that the claim 
be remanded for a new examination, arguing that the June 2002 
examination is not current enough.  However, the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2002 VA 
examination report is thorough and is supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
two-year-old examination in this case is adequate upon which 
to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Entitlement to a disability rating greater than 20 percent 
for duodenal ulcer is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



